DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with RYAN CARTER (Reg. No. 52410) on June 7, 2021.

The application has been amended as follows:
1. (Currently Amended) A dynamic resource allocation method of an intelligent orchestrator in a software-defined network (SDN), the dynamic resource allocation method comprising: 
transmitting and receiving signals by a hardware transceiver;
acquiring, by a hardware controller, operation data related to resource allocation in the SDN;
adjusting, by the hardware controller, a virtual switch and a host parameter based on the acquired operation data and a preconfigured scheduling policy, the virtual switch connecting the SDN and a host; and
, by the hardware controller, resources dynamically by changing a packet buffer for an arbitrary host [[or]] and a resource allocation ratio between the virtual switch and an application included in the host according to a result of the adjustment,
wherein changing, by the hardware controller, the packet buffer comprises assigning multiple queues to respective poll mode driver (PMD) threads based on a packet rate, and
wherein allocating, by the hardware controller, the resources further comprises adjusting at least one core in use for scheduling [[an]] the application according to an amount of packet traffic being processed by the virtual switch.

2. (Original) The method of claim 1, wherein the operation data comprises at least one of packet size, packet rate, resource usage and demand of hosts, resource usage and demand of virtual switches, and resource usage and demand of applications.

3. (Original) The method of claim 1, wherein the scheduling policy comprises at least one of quality of service (QoS) per data, priority per application, subscriber information-related policy, minimum and maximum resource allocation amounts per virtual switch, and minimum and maximum resource allocation amounts per application.


changing an over-commit ratio for the resources according to the result of the adjustment.

5. (Previously Presented) The method of claim 1, wherein changing the packet buffer comprises adjusting a size of a queue holding the packet based on attribute information of the packet.

6.    (Cancelled)

7.    (Original) The method of claim 1, wherein the intelligent orchestrator is implemented in a data center or a computing node in a host.

8.    (Cancelled)

9. (Currently Amended) An intelligent orchestrator system for dynamically assigning resources in a software-defined network (SDN), the intelligent orchestrator system comprising:
a hardware transceiver configured to transmit and receive signals; and 
hardware controller configured to acquire operation data related to resource allocation in the SDN, adjust a virtual switch and a host parameter based on the acquired operation data and a preconfigured scheduling policy, the virtual switch connecting the SDN and a host, and allocate resources dynamically by changing a packet buffer for an arbitrary host [[or]] and a resource allocation ratio between the virtual switch and an application included in the host according to a result of the adjustment, 
wherein the hardware controller is further configured to change the packet buffer by assigning multiple queues to respective poll mode driver (PMD) threads based on a packet rate and allocate the resources by adjusting at least one core in use for scheduling [[an]] the application according to an amount of packet traffic being processed by the virtual switch.

10. (Original) The intelligent orchestrator of claim 9, wherein the operation data comprises at least one of packet size, packet rate, resource usage and demand of hosts, resource usage and demand of virtual switches, and resource usage and demand of applications.

11. (Original) The intelligent orchestrator of claim 9, wherein the scheduling policy comprises at least one of quality of service (QoS) per data, priority per application, subscriber information-related policy, minimum and maximum resource 

12. (Previously Presented) The intelligent orchestrator of claim 9, wherein the controller is further configured to change:
an over-commit ratio for the resources according to the result of the adjustment.

13.    (Cancelled)

14.    (Original) The intelligent orchestrator of claim 9, wherein the controller is further configured to adjust a size of a queue holding the packet based on attribute information of the packet.

15.    (Cancelled)

Allowable Subject Matter
Claims 1-5, 7, 9-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9, among other things, teach a dynamic resource allocation method of an intelligent orchestrator in a software-defined network (SDN), the dynamic resource allocation method comprising: transmitting and receiving signals by a hardware transceiver; acquiring, by a hardware controller, operation data related to resource allocation in the SDN; adjusting, by the hardware controller, a virtual switch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449